DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed because the closest prior art of record fails to disclose a power distribution device, comprising: a control unit configured to control conduction and cutoff of the first switch and the second switch based on an output voltage of the power distribution device, wherein the control unit is configured to: switch the first switch to a conductive state and the second switch to a cutoff state when an input voltage of the second device does not drop to a predetermined control start voltage; and switch, when the input voltage of the second device temporarily drops to the control start voltage, the first switch to the cutoff state and the second switch to the conductive state, and control the third device such that the third device supplies power to the second device in combination with the rest of the limitations of the base claim.  Claims 7-8 are allowed because the closest prior art of record fails to disclose a power distribution device, comprising: a control unit configured to control conduction and cutoff of the first switch and the second switch based on a collision signal indicating a wiring path likely to be damaged by a collision of a vehicle, the collision signal being received from a predetermined detector, wherein the control unit is configured to: switch the first switch and the second switch to a conductive state when the collision signal is not received; and switch the first switch to a cutoff state and the second switch to the conductive state when receiving the collision signal indicating a wiring path from the power distribution device to the second device; and switch the first switch to the conductive state and the second switch to the cutoff state when receiving the collision signal indicating a wiring path from the power distribution device to the third device in combination with the rest of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849